Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                   No. 20-BG-659

                     IN RE ALLISON C. DIERCKS, RESPONDENT.

        A Member of the Bar of the District of Columbia Court of Appeals
                        (Bar Registration No. 208762)

           On Report and Recommendation of the Board on Professional
                Responsibility Hearing Committee Number Four
                  Approving Petition for Negotiated Discipline
                                 (DDN 43-19)

                             (Decided: January 7, 2021)

Before MCLEESE and DEAHL, Associate Judges, and STEADMAN, Senior Judge.


      PER CURIAM: This decision is non-precedential. Please refer to D.C. Bar R.

XI, § 12.1(d) regarding the appropriate citation of this opinion.



      In this disciplinary matter, Hearing Committee Number Four (the

Committee) recommends approval of a petition for negotiated attorney discipline.

See D.C. Bar R. XI, § 12.1(c). The petition is based on Respondent’s voluntary

acknowledgment that she failed to provide her client competent representation.
                                         2

       Respondent acknowledged that she intentionally prejudiced or damaged her

client during the course of the professional relationship, knowingly revealed a

confidence or secret of her client, and engaged in conduct involving dishonesty,

fraud, deceit, or misrepresentation. As a result, Respondent violated D.C. Rules of

Professional Conduct 1.3(b), 1.6(a), and 8.4(c).     The proposed discipline is a

suspension for eighteen months with reinstatement conditioned upon proof of

fitness.



       Having reviewed the Committee’s recommendation in accordance with our

procedures in uncontested disciplinary cases, see D.C. Bar R. XI, § 12.1(d), we

agree this case is appropriate for negotiated discipline and the proposed disposition

is not unduly lenient or inconsistent with dispositions imposed for comparable

professional misconduct. Accordingly, it is


       ORDERED that Respondent Allison C. Diercks is hereby suspended from

the practice of law in the District of Columbia for eighteen months with

reinstatement conditioned upon proof of fitness.          Additionally, we direct

Respondent’s attention to D.C. Bar R. XI, § 14(g), which requires the filing of an

affidavit with this court for purposes of reinstatement in accordance with D.C. Bar

R. XI, § 16 and D.C. Board R. 9.




                                                                 So ordered.